
	

113 HRES 543 IH: Affirming the support of the United States for Macedonia’s accession to the North Atlantic Treaty Organization (NATO).
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 543
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mrs. Miller of Michigan (for herself, Ms. Eddie Bernice Johnson of Texas, Mr. Stivers, Ms. Bordallo, Mr. Thompson of Mississippi, Mr. Pascrell, Mr. Kinzinger of Illinois, Mr. Turner, Mr. Hastings of Florida, Mr. Connolly, Mr. Smith of New Jersey, and Mr. Bentivolio) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Affirming the support of the United States for Macedonia’s accession to the North Atlantic Treaty
			 Organization (NATO).
	
	
		Whereas Macedonia peacefully asserted and achieved independent statehood in 1991, during the course
			 of the former Yugoslavia’s violent disintegration;
		Whereas the United States has provided over $1,000,000,000 in aid to Macedonia since it recognized
			 its independence;
		Whereas Macedonia affirmed its commitment to joining the North Atlantic Treaty Organization (NATO)
			 in 1993, signed the Framework Documents for NATO’s partnership for Peace
			 in 1995, and started its Membership Action Plan (MAP) in 1999;
		Whereas in March 1995, after signing of a Memorandum of Understanding in 1994, a Vermont State
			 Partnership Program was established between the State of Vermont and the
			 Republic of Macedonia;
		Whereas Macedonia is an active participant as the first state partner of the Vermont National Guard
			 for the past 20 years, and since 1995, more than 3,000 Macedonians and
			 Vermonters have shared their expertise in more than 800 events as the
			 partnership has developed, including a joint military embedment in
			 Afghanistan in 2011;
		Whereas during the 1999 Kosovo crisis, Macedonia received and accommodated 400,000 Kosovar
			 refugees, and served as a staging area and main corridor for logistical
			 support to the NATO Kosovo Force (KFOR) as well as leading the KFOR
			 Coordination Centre for logistical support in Skopje since 2006;
		Whereas under its NATO Membership Action Plan, Macedonia, in its 14th cycle of MAP, has made strong
			 strides on major reforms and reconstruction of its armed forces towards
			 the goal of building and sustaining a modern, professional defense force
			 of about 12,000 troops that is fully interoperable with NATO;
		Whereas Macedonia was one of the first countries to offer support to the United States after the
			 September 11, 2001, terrorist attacks, which has had a policy of “an
			 attack on the United States is an attack on Macedonia”, as stated by the
			 late Macedonian President Boris Trajkovski;
		Whereas in Afghanistan, Macedonia, who patrols International Security Assistance Force (ISAF)
			 headquarters in Kabul, and is the fifth largest ISAF troop contributor per
			 capita, has contributed troops to the NATO-led ISAF mission since 2002,
			 and engaged in combat operations side-by-side with United States troops,
			 increasing troop levels in 2010;
		Whereas in the interest of a faithful partnership with the United States, Macedonia deployed troops
			 to Iraq under the leadership of the United States Government until 2008;
		Whereas Macedonia also contributes to the European Union mission in Bosnia and Herzegovina and has
			 contributed troops in Lebanon;
		Whereas soldiers from Macedonia earned 120 medals awarded by the United States;
		Whereas in 2005, in Macedonia, NATO and partner nations conducted a Partnership for Peace, joint
			 military exercises named Cooperation Alliance 2005 that was aimed to strengthen coordination and cooperation between the bloc and member countries of
			 its Partnership for Peace Program;
		Whereas in 2007, Macedonia successfully hosted the Euro-Atlantic Partnership Council Security
			 Forum, which was attended by the United States Secretary of Defense;
		Whereas in 2008, the United States signed a Declaration of Strategic Partnership and Cooperation
			 with Macedonia stating that The 2008 NATO Summit Declaration in Bucharest made clear that the Republic of Macedonia has met
			 NATO's democratic, economic, and defense standards through its rigorous
			 participation in the Membership Action Plan.;
		Whereas the 2008 Declaration outlined the importance of close partnership between the two countries
			 based upon common goals, interests, and values, in order to enhance their
			 strategic relationship through intensified consultation and cooperation in
			 the areas of security, people-to-people ties, and commerce, the United
			 States committed itself to provide additional assistance to Macedonia to
			 help build prosperity and strengthen security;
		Whereas the United States and Macedonia noted that a democratic, secure, and prosperous Macedonia,
			 with friendly and constructive relations with its neighbors is vital to
			 peace and stability in Southeast Europe;
		Whereas the International Court of Justice (ICJ) in December 2011 in its final judgment, without
			 possibility for appeal, and binding on the parties, found that Greece, by
			 objecting to the admission of Macedonia to NATO during the 2008 Bucharest
			 Summit, has breached its obligation under article 11 of the United
			 Nations Interim Accord of September 13, 1995;
		Whereas current United States President Barack Obama on April 4, 2009, at the Strasbourg-Kehl NATO
			 Summit stated I look forward to the day when we can welcome Macedonia to the Alliance.;
		Whereas the North Atlantic Council Foreign Ministers meeting on December 7, 2011, applauded the
			 significant operational support provided to NATO by aspirant partners
			 Macedonia, Montenegro, Bosnia and Herzegovina, and Georgia;
		Whereas Secretary of State Hillary Rodham Clinton at the 2012 Chicago Summit stated I believe this summit should be the last summit that is not an enlargement summit;
		Whereas Macedonia is strategically located in Southeast Europe displaying a unique gateway for
			 rapid NATO troop deployments to the Middle East and North Africa in order
			 to maintain regional stability;
		Whereas Macedonia has been recognized by the World Bank and the European Union as an economic
			 reformer, and according to the Heritage Foundation/Wall Street Journal
			 2014 Index of Economic Freedom, Macedonia’s economic freedom score is
			 68.6, making its economy the 43rd freest in the 2014 Index and is ranked
			 20th out of 43 countries in the Europe region, and its overall score is
			 above the world and regional averages;
		Whereas Macedonia’s NATO membership would benefit Greek businesses, which are one of the most
			 significant foreign direct investors in Macedonia; and
		Whereas Macedonia has satisfied all NATO membership criteria per declarations made by 2008
			 Bucharest Summit, 2010 Lisbon Summit, and 2012 Chicago Summit, is active
			 in NATO missions, and obtained the support of the ICJ, the UK Summit in
			 September 2014 provides a moment of opportunity for the Alliance to
			 complete Macedonia’s transition into NATO: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports Macedonia's aspirations to join the North Atlantic Treaty Organization (NATO);
			(2)recognizes the cooperation between the State of Vermont and Macedonia and the joint military
			 partnership between Vermont National Guard and the Army of the Republic of
			 Macedonia;
			(3)recognizes the significant benefits of closer economic and political ties between NATO members and
			 Macedonia in its commitment to foster regional stability and the important
			 principle of mutual defense of all NATO members, including Greece;
			(4)recognizes the importance of the NATO membership for Macedonia for its economic growth,
			 strengthening of the democratic institutions and norms, and bolstering
			 rule of law in Southeast Europe;
			(5)greatly appreciates the efforts of Macedonia in its commitment and participation with the United
			 States and other countries in advancing peace, democracy, stability, and
			 mutual understanding;
			(6)urges the Administration and the United States Department of State to continue to work closely with
			 Macedonia and to support NATO enlargement by granting full membership to
			 Macedonia;
			(7)acknowledges and supports the progress made by Macedonia’s efforts in the NATO membership process;
			(8)calls on the Administration and United States Department of State to work with Greece and NATO
			 allies to ensure that bilateral disputes do not impede Macedonia’s NATO
			 accession for the sake of regional stability in light of the current
			 situation with Ukraine; and
			(9)urges NATO members to formally extend an invitation to Macedonia to join NATO at the NATO Summit in
			 the United Kingdom in September 2014.
			
